DETAILED ACTION
This action is responsive to the Request for Continuation filed on 18 January 2022. Claims 1, 8, 10-11, 17-19 are pending in the case. Claims 1 and 19 are the independent claims.
This action is non-final.
The instant application appears to be related by common subject matter to US Patents US 10,607,401 B1 and US 11,270,499 B1 (both to common inventor LINDH), where the patented claims use the term “gaze line traces” instead of “gaze rays” and do not recite using a trained model for determining the probability distribution of either gaze line traces or the direction(s) that the user is looking at in order to select a point or an object in the user’s field of view.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 18 January 2022 has been entered.
Applicant’s Response
In Applicant’s response dated 18 January 2022 (hereinafter Response), Applicant amended Claims 1, 8, 10-11, and 19; cancelled Claims 2-7, 9, and 15-16; and argued against the objections and/or rejections previously set forth in the Office Action dated 6 July 2021 (hereinafter Previous Action).

Response to Amendment/Arguments
As no amendment to the specification was filed in the present response or in any previous response, the previous objection to the disclosure is respectfully maintained below. Should Applicant believe the proposed suggested changes are not warranted, Applicant is required to make statement to that effect, rather than simply state an amendment has been made when one was not actually provided with the response.
The cancelation of at least claim 2 renders the previous rejection of claims 2-11 under 35 USC 112(a) moot. 
Applicant’s prior art arguments with respect to the pending claims (see Response starting page 5) have been fully considered but are moot in view of the new grounds of rejection presented below, which are required in response to the Applicant’s amendment.
Disclosure Objections
The disclosure is objected to for the following informalities:
On page 10, the disclosure states “The computer 760, described herein may comprise all or a selection of the features described in relation to Fig. 2. The server 770, described herein may comprise all or a selection of the features described in relation to Fig. 2.” where “The computer 760 (referring to Fig. 7), described herein may comprise all or a selection of the features described in relation to Fig. 2. The server 770, described herein may comprise all or a selection of the features described in relation to Fig. 2.” was perhaps intended for clarity.
On page 14, the disclosure states “In one embodiment, a selection of the method steps described above is performed by a computer 760, such as a laptop, and the remaining steps are performed by the server 770. Data, such as gaze tracking sensor data or gaze data may be exchanged over a communications (referring to Fig. 7), a selection of the method steps described above is performed by a computer 760, such as a laptop, and the remaining steps are performed by the server 770. Data, such as gaze tracking sensor data or gaze data may be exchanged over a communications network 780” was perhaps intended for clarity.
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Rejections - 35 USC § 103
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10-11, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over LEVIN, Daniel (EP 2 564 766 A1, published 06.03.2013, newly cited) in view of VAUGHT et al. (Pub. No.: US 2013/0154918 A1, previously indicated as relevant).
Regarding claim 1, LEVIN teaches the method performed by a computer for identifying a space that a user of a gaze tracking system is viewing ([0001] method for determining a vehicle operator’s visual input of an object…or visual field zone or events occurring within the zone [0050] programmable device, e.g. FIG 6; example “rays” are shown in FIGs 4a-4b; example zones in/out of a vehicle are in FIG 5; broad method in FIG 7), the method comprising:
obtaining gaze tracking sensor data ([0038] determining a vehicle operator's eye-gaze direction during operation of a vehicle [by] receiving an operator motion input signal indicative of physiological data comprising information relating to at least one of eye, face, head and body motion of the operator of the vehicle…; [0075] (703) operator motion input signal relating to eye, face, head, provided by internal sensor (204); e.g. [0058-0060] camera system 204), 
generating gaze data comprising a probability distribution using the sensor data by processing the sensor data ([0024] determining a first eye-gaze direction hypothesis, wherein the total eye-gaze distribution is based on a first eye-gaze direction hypothesis, the hypothesis being indicative of where the operator's eye-gaze direction is aimed; [0038] …estimating an operator eye-gaze direction based on the operator motion input signal; wherein the estimating of the operator eye-gaze direction is based on a first eye-gaze direction hypothesis; [0041] each one of the eye-gaze hypothesis is represented by an eye-gaze distribution indicative of probability for different eye-gaze directions of the operator for that hypothesis [0075] (705) eye gaze direction comprising a total eye-gaze distribution based on operator motion input signal; [0077] (705a) first eye-gaze direction hypothesis) by a trained model ([0083] first eye-gaze distribution 901 (referring to FIG 8) is based on a saccade eye-gaze direction hypothesis wherein the eye-gaze direction is estimated based on e.g. a head movement of the operator which is indicative of a combined head and eye saccade…estimated by modeling the movement between operator’s head and eyes), and
identifying a space that the user is viewing using the probability distribution ([0062] each object in vehicle environment is approximated by a 3D box [0069-0070] zones are defined and estimated as 3D objects as seen in FIG 5; zones can overlap [0072] the system receives information of an object or zone in the operator's surrounding and evaluates the operator's eye-gaze direction in order to assess and provide an estimate value indicative of how aware the operator is of the object, or of events occurring within the zone [0074] determine a visual acuity distribution indicative of visual acuity level of an eye of the operator in relation to a center eye-gaze direction, wherein the visual input quality value is determined based on the visual acuity distribution; [0082] Fig . 8, an operator view ahead of a vehicle during operation, which view corresponds to a typical traffic scene in the operator's view, is schematically illustrated. The operator's comprises different objects, as described in relation to Fig. 4c, and left side and right side road lane markings 1004a and 1004b. Each object is further represented by an object area. A first and second eye-gaze direction distribution 901 and 902 are further illustrated), 
wherein the space comprises a three-dimensional gaze ray defined by a gaze origin and a gaze direction ([0034] may also be determined…if the detected operator body movement indicative of a saccade movement of the operator, is indicative of that the operator eye-gaze is directed towards an object, or zone, in the operator's surroundings; see also illustrations in [0063] FIGs 4a, 4b, showing origin at user’s eye within the vehicle and viewing different angles 
wherein the probability distribution is indicative of a plurality of gaze rays (see FIG 8, first gaze direction hypothesis 901), each gaze ray having related confidence data indicative of a confidence level that the direction the user is viewing coincides with the gaze direction of a respective gaze ray ([0016] the eye-gaze direction of the operator is provides as a probability distribution which spans over the visual field of the operator; the complete visual field of the operator is quantified in to a set of points in a suitable coordinate system, such as visual 3D matrix, wherein each point is assigned probability value according to the total eye-gaze distribution),
LEVIN uses the estimated gaze distribution to determine [0072] how aware the operator is of the object, or of events occurring within the zone, rather than to select any particular object (e.g. for interaction purposes).  Thus, LEVIN may not be relied upon to expressly disclose wherein identifying the space the user is viewing comprises selecting a gaze ray of the plurality of gaze rays having the highest confidence level, {the method} further comprising determining a gaze point using the selected gaze ray and a surface.
VAUGHT is directed to [0015] systems, methods, and computer media for estimating user eye gaze. In accordance with embodiments of the present invention, images of both a user's eye and the user's field of view are acquired. The images may be acquired using inward-facing and outward-facing sensors on an HMO. A "target identification" eye gaze estimation approach and an exemplar-based eye gaze estimation approach are integrated to provide an enhanced estimated user eye gaze and to infer or determine user intent. [0016] target identification approach involves analyzing images of a user's eye, and based on estimated eye geometry and features, determining an estimated eye gaze. The gaze (also referred to herein as a gaze line) is projected from the user's eye to identify virtual or real targets in the user's field of view that the user may be looking at. 
VAUGHT may be relied upon to teach [0035] gaze target component 304 determines at least one gaze target area in the at least one image of at least part of the user's field of view based on at least one of the plurality of images of the user's eye by estimating the user’s gaze with a calculated a gaze line; [0036] Gaze target component 304 then Gaze line 402 intersects real visual target 404, a tree. Gaze target area 406 encompasses real visual target 404)). VAUGHT further states [0038] when gaze line 402 is determined with a higher level of confidence, gaze target area 406 is smaller and when gaze line 402 is determined with a lower level of confidence, gaze target area 406 is larger to account for the lower confidence in gaze line 402. [0045] Changes in a user's gaze, both direction and acceleration, can indicate a user's intent. [0046] a database of user-specific movements is developed over time. As users interact with the system, the system begins to learn, through machine learning or other techniques, patterns and movements that are particular to the user and the intents that correspond to those patterns and/or movements. [0047] confidence values are assigned to the first estimated gaze determined by gaze target component 304 and/or the enhanced estimated user eye gaze determined by estimation component 308. See also the methods in FIGs. 6 and 7.
Thus, a “gaze line” of VAUGHT is analogous to the claimed “gaze ray” insofar as it has an origin point (the user’s eye) and is projected (in some direction) towards a virtual or real target, is determined based on some learned model, and has an associated confidence value when estimated.
Further, the higher the confidence of any particular gaze line (e.g. 404), the smaller the gaze target area 406 in field of view 400 needs to be to identify which object 404 the user is looking at.
Applying the identification technique of VAUGHT to the estimated gaze distribution taught in LEVIN would allow the system to not only determine whether the user is aware of an object or zone, but to select the object in order to (as taught in VAUGHT) [0030] provide additional information, such as [0045] Looking at a particular object, for example a restaurant sign, may cause a HMD to provide hours, price range, or specials to the user on a display).
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings wherein identifying the space the user is viewing comprises selecting a gaze ray of the plurality of gaze rays having the highest confidence level, {the method} further comprising determining a gaze point using the selected gaze ray and a surface (e.g. through the windshield or on a display), with a reasonable expectation of success, the combination motivated by teachings in VAUGHT [0015] With user intent information an HMD can provide alerts or context-relevant information, emphasize particular menu items or information, begin particular functions, etc. to provide a fluid wearable computing experience.
Regarding dependent claims 2-7 – canceled.
Regarding dependent claim 8, incorporating the rejection of claim 1, LEVIN in view of VAUGHT, combined at least for the reasons discussed above, further teaches the method further comprising selecting an object using the selected gaze ray (the intended use of the teachings of VAUGHT [0015] determining user intent to provide additional information, such as [0045] Looking at a particular object, for example a restaurant sign, may cause a HMD to provide hours, price range, or specials to the user on a display; the gaze line (gaze ray) is used when determining the user’s intent including what the user is looking at).
Regarding dependent claim 9 – canceled.
Regarding dependent claim 10, incorporating the rejection of claim 8, LEVIN in view of VAUGHT, combined at least for the reasons discussed above, further teaches wherein at least one object is a display and/or an input device (when recited in the alternative, only one must be shown in the art; relying on the selection technique of VAUGHT to select an object from within the vehicle of LEVIN, such as (as illustrated in FIG 5) one of the vehicle information displays which can be seen in zone 4; [0071] control unit may communicate and provide information to and receive data from other in-vehicle systems 606, such as driver warning or driver assist systems, and interface device 607, such as human-machine interface device).
Regarding dependent claim 11, incorporating the rejection of claim 8, LEVIN in view of VAUGHT, combined at least for the reasons discussed above, further teaches wherein at least one object is an interaction object comprised in a car (relying on the control unit may communicate and provide information to and receive data from other in-vehicle systems 606, such as driver warning or driver assist systems, and interface device 607, such as human-machine interface device).
Regarding dependent claims 12-16 – canceled.
Regarding dependent claim 18, incorporating the rejection of claim 1, LEVIN further teaches wherein the probability distribution comprised by the trained model is selected from any one of a gaussian distribution, a mixture of gaussian distributions, a von Mises distribution, a histogram and/or an array of confidence values (only one must be shown in the art when recited in the alternative; see [0020] eye-gaze direction distribution … represented by a respective Gaussian distribution).
Regarding claim 19, LEVIN in view of VAUGHT, combined at least for the reasons discussed above, similarly teaches the computer program comprising a non-transitory computer-readable storage medium storing computer-executable instructions for causing a computer, when the computer-executable instructions are executed on processing circuitry comprised in the computer (see at least LEVIN [0001],[0050-0051] computer executable code stored on computer readable medium) to perform the steps of the method of claim 1, thus rejected under similar rationale by the combination.
Claim 17 is rejected under 35 USC 103 as unpatentable over LEVIN in view of VAUGHT, further in view of JHA et al. (Estimation of Gaze Region Using Two Dimensional Probabilistic Maps Constructed Using Convolutional Neural Networks. Published in ICASSP 2019 - 2019 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP). Available at IEEE Xplore on 17 April 2019. DOI: 10.1109/ICASSP.2019.8683794. Pages 3792-3796. Retrieved from IEEE Xplore on [01/21/2021], previously cited).
Regarding dependent claim 17, incorporating the rejection of claim 1, LEVIN may not be relied upon to expressly disclose wherein the trained model {for determining the estimated gaze direction probabilities} comprises any one of a neural network, a boosting based regressor, a support vector machine, a linear regressor and/or a random forest (recited in the alternative, thus only one must be shown in the art). At best, LEVIN’s model analyzes the camera data and generates the probabilities for the gaze hypothesis. VAUGHT which similarly analyzes camera data to generate confidence values for user gaze direction, combined for the reasons discussed above, suggests this element by teaching [0046] system learns through machine learning or other techniques, although VAUGHT does not specifically identifying any particular machine learning technique.
JHA is discussed at length in the previous Office action; only the most relevant portions are repeated here. 
JHA (abstract) proposes a method to predict the gaze of a user with deep models purely based on convolutional neural networks (CNNs) … The average mean squared error between the predicted gaze and the true gaze is observed to be 6.89 in a model trained and tested on the MSP-Gaze database, without any calibration or adaptation to the target user. JHA teaches 
obtaining gaze tracking sensor data ((p 3793 § 3 Proposed Model) The gaze location is spatially related to the eye image. The target gaze location is determined by the location of the pupil in the image and the head orientation of the subject… takes an image showing both eyes of the subject as input),
generating gaze data comprising a probability distribution using the sensor data by processing the sensor data by a trained model ((p 3793 § 3 Proposed Model) estimates a 2D visual map describing the probability of the gaze direction, formulating the problem as a classification problem. The model follows a sequence of max-pooling followed by a sequence of upsampling to obtain a probabilistic map describing the gaze. The approach applies convolution on the image multiple times to obtain a grid that describes the probability of the gaze in different discretized region; (p 3793 Fig 1) Block diagram of our proposed framework. The architecture relies on max-pooling layers followed by upsampling layers to obtain the probabilistic gaze map with CNNs; as noted in abstract above, the CNN is a model trained and tested with specific data; at end of § 3.1 We use Keras [27] on top of Tensorflow [28] to train our model. We use a learning rate of 0.001, training the network for 150 epochs
wherein the trained model comprises any one of a neural network, a boosting based regressor, a support vector machine, a linear regressor and/or a random forest (e.g. the convolutional neural network or CNN, only one must be shown in the art when recited in the alternative), and
determining a gaze point with a region using the gaze data, (using the highest probability gaze for each region as would be used in a practical application, such as is described (§ 1 Estimation of gaze can be helpful in analyzing visual attention [4], creating smart interfaces [5], and predicting the engagement level of an interlocutor during a conversation [6]) each practical application requires determining from the gaze direction a point that the user is actually looking at; (p 3792 § 1 Introduction ¶ 3) …selecting the gaze direction in the gaze map with the highest probability) where the gaze direction from a user origin is directly mapped to the region).
JHA clearly teaches an example of a machine-learned model used for a similar purpose to LEVIN as modified by VAUGHT (see (§ 1 ¶ 1) explores a novel deep learning architecture that not only estimates the gaze direction without user calibration, but also provides a gaze map describing the probability that the user is looking at different locations) Note also the similarity of the “gaze heat map” of JHA in FIG 2 and “the first gaze direction hypothesis 901” of LEVIN in FIG 8. Note that JHA explicitly states (abstract) that our proposed approach works better than a regression model in terms of prediction accuracy.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of LEVIN in view of VAUGHT (teaching using machine learning to model user gaze information) and JHA (teaching a specific machine learning technique to generate a neural network) before them, to have combined LEVIN in view of VAUGHT and JHA and arrived at the claimed invention with a reasonable expectation of success, the combination motivated by the teaching in JHA for improving the accuracy of predicting what the user is looking at.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190147607 A1 - trained model to predict gaze vector (direction) based on captured image data of head of subject
US 20200097076 A1 - set of gaze vectors and degree of obliqueness used to determine point of focus
US 20160357255 A1 - gaze detection zone of interest
US 9940518 B1 - reliability of gaze tracking data (confidence values for left eye direction and right eye direction indicates reliability of the gaze direction; these are then combined to determine the final direction)
US 20170364150 A1 - uses confidence values to determine mapped gaze point for different gaze directions without expressly using term “gaze ray”
	
	

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173